Citation Nr: 0317236	
Decision Date: 07/23/03    Archive Date: 07/31/03

DOCKET NO.  99-08 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES


1.  Entitlement to service connection for a left ankle 
disorder.

2.  Entitlement to service connection for a left foot 
disorder.

3.  Entitlement to service connection for gout.

4.  Entitlement to service connection for a back disorder.

5.  Entitlement to service connection for a disorder of the 
ribs.

6.  Entitlement to service connection for hearing loss.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for depression.

9.  Entitlement to service connection for an intermittent 
explosive disorder. 

10.  Entitlement to service connection for a dental disorder, 
including for purposes of entitlement to outpatient dental 
treatment.

11.  Entitlement to service connection for muscle and joint 
pain of the shoulder, back, and hips; memory loss, fatigue, 
headaches, numbness in the hands and arms, problems with 
sleep, night sweats, upper and lower gastrointestinal tract 
problems, depression, and hair loss as due to an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran had active service from June 1978 to May 1992, as 
well as unverified periods of inactive service. 

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in October 2000, it was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas, for additional development.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In this case, some, but not all, of the evidentiary 
development requested by the Board was completed.  

Moreover, the RO did not readjudicate the issues on appeal, 
or issue a Supplemental Statement of the Case (SSOC) 
addressing them, following the receipt of additional 
pertinent evidence, as requested by the October 2000 remand.  
The Board realizes that the RO failed to do so in part 
because the veteran was activated in February 2003, and thus 
was unable to attend a VA examination scheduled in April 
2003.  Nevertheless, the Board observes that a VA examination 
was not specifically requested by the October 2000 remand.  
Rather, the RO was to perform certain specified actions and 
"any further development found necessary."  Thus, while 
examination of the veteran may be helpful, it is not required 
by the remand and failure to provide such an examination 
would not violate Stegall, supra.  However, as noted above, 
the case must be remanded to complete the development 
requested by the Board. 

The Board also observes that the October 2000 remand also 
referred to the RO the issue of entitlement to service 
connection for sexual dysfunction, to include as due to an 
undiagnosed illness.  This issue has not been adjudicated and 
developed for appellate review and the Board again refers it 
to the RO for appropriate action.


REMAND

The Board's October 2000 remand requested that the RO attempt 
to obtain the veteran's service medical records from a number 
of sources, including the Army National Guard Command and the 
Army National Guard Personnel Center.  A March 2003 VA 
Deferred Rating Decision indicates that the RO did not 
request records from these two sources.  

Documents in the veteran's claims file indicate that a second 
request for service medical records from the National 
Personnel Center (NPRC) was made in April 2003.  However, the 
NPRC has not responded with additional records, or a 
statement that such records are not available.  

In April 2003, the RO requested that the veteran provide 
additional information and release forms so that the RO could 
obtain additional post-service treatment records.  Later that 
month, the veteran submitted VA Forms 21-4142 indicating 
treatment at the VA Medical Centers (VAMCs) in Kansas City, 
Missouri; Topeka, Kansas; and Wichita, Kansas.  The veteran 
also submitted a VA Form 21-4142 for treatment at the Family 
Health Center of Morris County.  The RO did not attempt to 
obtain records from these sources.  The claims file does not 
currently contain any post-service treatment records dated 
after 1997, nor are there any medical records from the Kansas 
City VAMC associated with the record.  Although there are 
treatment records from the Wichita VAMC on file, the 
veteran's recent VA Form 21-4142 referred to additional 
treatment at that facility.  This additional medical evidence 
may be relevant to the veteran's appeal.  

The RO was also requested to readjudicate the veteran's 
claims before returning the claim to the Board.  As noted 
above, the RO did not do so, in part because of the veteran's 
unavailability for a scheduled VA examination.  The RO must 
readjudicate the issues on appeal, with consideration of all 
of the evidence added to the record since the issuance of the 
last Supplemental Statement of the Case

The RO should also ensure that the duties to notify and 
assist as mandated by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106- 475, 114 Stat. 2096 (2000) (VCAA) have 
been met.  This should include notifying the veteran of the 
evidence needed to substantiate his claims and the avenues 
through which he might obtain such evidence and of the 
allocation of responsibilities between him and VA in 
obtaining such evidence.  See 38 U.S.C.A. § 5103(a); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, in order to fully and fairly adjudicate the 
veteran's claim, the case is REMANDED to the RO for the 
following action:

1.  Additional attempts to secure the 
veteran's SMRs should be undertaken, to 
include requests to the NPRC, Army 
National Guard Command, and the Army 
National Guard Personnel Center in Falls 
Church, Virginia, until the records are 
located.  All records or responses 
received to the above inquiries should be 
associated with the claims folder.

2.  The RO should again contact the VAMCs 
in Kansas City, Missouri; Topeka, Kansas 
and Wichita, Kansas; and the Family 
Health Center of Morris County, to obtain 
records of all treatment indicated by the 
veteran in his April 2003 correspondence 
that are not already of record. 

3.  The RO should review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed with regard to the issues on 
appeal.  In particular, the RO must 
ensure that the notification requirements 
and development procedures in sections 3 
and 4 of the Act, codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107, 
are fully complied with and satisfied, to 
include which portion of the information 
and evidence necessary to substantiate 
the veteran's claims is to be provided by 
which party and the one year time limit 
to submit such information and evidence.  
38 U.S.C. § 5103 (a)(b); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 
(2002).  

4.  After the above development has been 
completed, the RO should review the 
record to ensure that all necessary 
development has been completed in full.  
After completion of any further 
development found necessary, the RO 
should then readjudicate the claims of 
entitlement to service connection, 
considering all applicable theories, 
statutes, regulations, and applicable 
case law.  If any determination remains 
unfavorable to the veteran, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an appropriate time 
to respond.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




